Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2016/0075553 A1 (“Bilic”).

Regarding claim 11, Bilic shows (Fig. 2) a semiconductor package structure (10), comprising: 

    PNG
    media_image1.png
    606
    868
    media_image1.png
    Greyscale

an electronic device (12, substrate with sensor, para 19) having an exposed region (above 24) adjacent to a first surface (top) of the electronic device; 
a dam (34, silicon nitride, para 27) around the exposed region of the electronic device and disposed on the first surface, and    
a dielectric layer (32, silicon oxide, para 27) around the exposed region of the electronic device and disposed on the first surface, wherein the dam covers the dielectric layer from a top view perspective over the first surface and normal to the exposed region, wherein the dam and the dielectric layer are composed of different materials, and wherein an inner lateral surface of the dam is substantially aligned with an inner lateral surface of the dielectric layer. 

Regarding claim 12, Bilic shows (Fig. 2) wherein a top surface of the dam is substantially parallel to a top surface of the dielectric layer (as shown above).  
claim 13, Bilic shows (Fig. 2) wherein an outer lateral surface of the dam is substantially parallel to an outer lateral surface of the dielectric layer (as shown above).

  2. Claim(s) 40 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2016/0068387 A1 (“Nakanishi”).

Regarding claim 40, Nakanishi shows (Fig. 1) a semiconductor package (100) structure, comprising: 

    PNG
    media_image2.png
    557
    975
    media_image2.png
    Greyscale

an electronic device (101);
 an encapsulant (160) encapsulating a first surface (top) of the electronic device and exposing an exposed region of the electronic device; and 
a dam (150) around the exposed region of the electronic device.
The recited limitation “wherein the dam is configured to enhance performance of the electronic device” (i.e., function) does not structurally distinguish the apparatus from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims 

Regarding claim 41, Nakanishi shows (Fig. 1) shows the dam (150) and a pressure sensor (MEMS 102 for the purpose of sensing the pressure above as taught in para 2).
The recited limitation “wherein the dam is configured to increase sensitivity of a pressure sensor” (i.e., function) does not structurally distinguish the apparatus from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the dam, which Nakanishi clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to 

Regarding claim 42, Nakanishi shows (Fig. 1) shows wherein a top surface of the dam (150) is lower than a top surface of the encapsulant (160) in elevation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilic as applied claim 11 above, further in view of Nakanishi.

Regarding claim 36, Bilic shows (Fig. 2) a peripheral portion of the first surface of the electronic device, the electronic device and a substrate.  
Bilic does not show further comprising a conductive wire on a peripheral portion of the first surface of the electronic device, wherein the conductive wire connects the electronic device and a substrate.  

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakanishi, with conductive wire, to the invention of Nakanishi.
The motivation to do so is that the selection of an art recognized wire is suitable for the intended use of Bilic (MPEP §2144.07).   

Regarding claim 37, Bilic shows (Fig. 1) a dam (34).
Bilic does not show further comprising an encapsulant encapsulating the conductive wire.  
Nakanishi shows (Fig. 1) further comprising an encapsulant (160) encapsulating the conductive wire (130).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakanishi, with encapsulant, to the invention of Bilic.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have encapsulant encapsulating the conductive wire accroding to the teaching of “Nakanishi”, since it has been held to be within the general skill of a worker in the art to select a known sidewall on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 38, Bilic as previously modified by Nakanishi shows further comprising a conductive pad (Nakanishi, 103) on the first surface (top of 101) connected to the conductive wire (Nakanishi, 130), wherein dam (Nakanishi, 150 which is similar to the dam of Bilic surrounding the membrane) is more adjacent to the exposed region than to the conductive pad.  

Regarding claim 39, Bilic as previously modified by Nakanishi shows wherein the dam (Nakanishi, 150 which is similar to the dam of Bilic surrounding the membrane) is more adjacent to the exposed region than to the conductive wire (Nakanishi, 130).

2. Claims 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (Embodiment of Fig. 1) as applied claim 42 above further in view of Nakanishi (Embodiment of Fig. 13).

Regarding claim 43, Nakanishi shows (Fig. 1) the dam (150).
Nakanishi (Embodiment of Fig. 1) does not show a dielectric layer on the first surface and below a portion of the dam, wherein a step height between the top surface of the encapsulant and the top surface of the dam is predetermined by a thickness of the dielectric layer.
Nakanishi (Embodiment of Fig. 13) shows a dielectric layer (1350 bottom) on the first surface and below a portion of the dam (1350 upper), wherein a step height between the top surface of the encapsulant (160, para 62) and the top surface of the dam is predetermined by a thickness of the dielectric layer (to accommodate the arches of the spans of bonding wires 130, para 61).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Nakanishi (Embodiment of Fig. 1) with dielectric layer, with the invention of Nakanishi (Embodiment of Fig. 13).  
The motivation to do so is that the combination accommodates the arches of the spans of bonding wires 130 needed for reliable wire bonding (para 61, last part).

claim 44, Nakanishi (Embodiment of Fig. 1) as previously modified by Nakanishi (Embodiment of Fig. 13) shows wherein the step height is substantially equal to the thickness of the dielectric layer (1350 bottom).  

Regarding claim 45, Nakanishi (Embodiment of Fig. 1) as previously modified by Nakanishi (Embodiment of Fig. 13) shows wherein a lateral surface of the dam is substantially aligned with a lateral surface of the dielectric layer (as shown in Fig. 13).

  Regarding claim 46, Nakanishi (Embodiment of Fig. 1) as previously modified by Nakanishi (Embodiment of Fig. 13) shows wherein an inner lateral surface of the encapsulant is substantially parallel to an inner lateral surface of the dam (as shown in Fig. 13).  

Regarding claim 47, Nakanishi (Embodiment of Fig. 1) as previously modified by Nakanishi (Embodiment of Fig. 13) shows wherein a top surface of the encapsulant is substantially perpendicular to a lateral surface of the encapsulant (as shown in Fig. 13).


Allowable Subject Matter
Claims 16, 26, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a bottom surface of the dam is substantially co-leveled to a bottom surface of the dielectric layer”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WASIUL HAIDER/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819